Judgment of the Supreme Court, New York County (Rena Uviller, J.), rendered on March 2, 1989, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree and sentencing him to concurrent indeterminate prison terms of from 6 Vi to 13 years and from 3 Vi to 7 years, respectively, is unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account "among other things, the crime charged, the -particular circumstances of the individual before the court and the purpose of a penal sanction”, we *365perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305). Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms” (People v Felman, 141 AD2d 889, 890, Iv denied 72 NY2d 918). Concur— Sullivan, J. P., Ross, Carro, Milonas and Rosenberger, JJ.